Title: To James Madison from William Staughton, 23 April 1813
From: Staughton, William
To: Madison, James


Respected Sir,
Philadelphia April 23d. 1813.
Permit me to hope that the liberty taken by a stranger will not be considered intrusive. To listen to respectful solicitation is not less consonant with the office of President of a great republic than with that obliging temper of heart which you are accustomed to exhibit.
It is known, Sir, to you that the station of superintendant of the military stores of Philadelphia has by a recent law ceased to exist and that General William Duncan who held it, is no longer in office. I have understood that your kindness is as much disposed to assist this gentleman as his own integrity and talents can be supposed to claim respect and support.
By the death of the great Dr. Rush the office of Treasurer of the Mint has become vacant. Allow me, Sir, to call up to your recollection the character and desert of General Duncan. I have had the pleasure of an acquaintan⟨ce⟩ with him for many years. The gentleman and the man of integrity have ever marked his character. He is zealously devoted to the administration of the country and has been among the number of its tried and persevering friends.
Dissappointed in the hope of retaining an office at our arsenal, I am persuaded the treasuryship of the mint would be very grateful to his feelings. His family is large. To be supported by the altar he serves is as reasonable in political circles as in those of Religion.
I will only add that such an appointment would highly gratify a large proportion of our citizens and confer an obligation on Sir, Yr. respectful & most hble Servt
W. Staughton
